Title: From George Washington to Samuel Chase, 3 December 1785
From: Washington, George
To: Chase, Samuel



Dr Sir,
Mt Vernon 3d Decr 1785.

Enclosed you have a petition from the Directors of the potomac Company, which we pray you to lay before the Maryland

Assembly, & to use your exertions & influence to carry it into effect.
The measure prayed for is so reasonable, that we do not conceive there can be any other opposition given to it, than what may proceed from delay; for the enemies to this undertaking (if there are any) ought to support the present Bill upon the principle of public œconomy.
Mr Johnson is the drawer of the Bill which accompanies the Petition; exact copies of both are sent to the Assembly of this State. We took the liberty of furnishing the draft, that they may be exactly similar in both States without the trouble of an intercourse between the Assemblies on so trifleing a business. I have the honor to be &c.

Go: Washington

